 

Exhibit 10.2
Peet’s Coffee & Tea, Inc.
2000 Employee Stock Purchase Plan
 
Adopted by Board of Directors November 1, 2000
Approved by Shareholders November 17, 2000
Amended by Board of Directors May 27, 2011
 
1.
Purpose.

 
(a)         The purpose of the Plan is to provide a means by which Employees
of the Company and certain designated Affiliates may be given an opportunity to
purchase common stock of the Company (the “Common Stock”).
 
(b)         The Company, by means of the Plan, seeks to retain the services of
such Employees, to secure and retain the services of new Employees and to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Affiliates.
 
(c)         The Company intends that the Rights to purchase Common Stock granted
under the Plan be considered options issued under an “employee stock purchase
plan,” as that term is defined in Section 423(b) of the Code.
 
2.
Definitions.

 
(a)         “Affiliate” means any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f), respectively, of the Code.
 
(b)         “Board” means the Board of Directors of the Company.
 
(c)         “Code” means the United States Internal Revenue Code of 1986, as
amended.
 
(d)         “Committee” means a Committee appointed by the Board in accordance
with subparagraph 3(c) of the Plan.
 
(e)         “Company” means Peet’s Coffee & Tea, Inc., a Washington corporation.
 
(f)          “Director” means a member of the Board.
 
(g)         “Eligible Employee” means an Employee who meets the requirements set
forth in the Offering for eligibility to participate in the Offering.
 
(h)         “Employee” means any person, including Officers and Directors,
employed by the Company or an Affiliate of the Company.  Neither service as a
Director nor payment of a director’s fee shall be sufficient to constitute
“employment” by the Company or the Affiliate.
 
 
1.

--------------------------------------------------------------------------------

 

(i)          “Employee Stock Purchase Plan” means a plan that grants rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.
 
(j)          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.
 
(k)         “Fair Market Value” means the value of a security, as determined in
good faith by the Board.  If the security is listed on any established stock
exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
then, except as otherwise provided in the Offering, the Fair Market Value of the
security shall be the closing sales price (rounded up where necessary to the
nearest whole cent) for such security (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the relevant security of the Company) on the
determination date, as reported in The Wall Street Journal or such other source
as the Board deems reliable.
 
(l)          “Offering” means the grant of Rights to purchase Common Stock under
the Plan to Eligible Employees.
 
(m)        “Offering Date” means a date selected by the Board for an Offering to
commence.
 
(n)         “Participant” means an Eligible Employee who holds an outstanding
Right granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Right granted under the Plan.
 
(o)         “Plan” means this 2000 Employee Stock Purchase Plan.
 
(p)         “Purchase Date” means one or more dates established by the Board
during an Offering on which Rights granted under the Plan shall be exercised and
purchases of Common Stock carried out in accordance with such Offering.
 
(q)         “Right” means an option to purchase Common Stock granted pursuant to
the Plan.
 
(r)         “Securities Act” means the United States Securities Act of 1933, as
amended.
 
3.
Administration.

 
(a)         The Board shall administer the Plan unless and until the Board
delegates administration to a Committee, as provided in subparagraph
3(c).  Whether or not the Board has delegated administration, the Board shall
have the final power to determine all questions of policy and expediency that
may arise in the administration of the Plan.
 
(b)         The Board (or the Committee) shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
 
2.

--------------------------------------------------------------------------------

 

(i)           To determine when and how Rights to purchase Common Stock shall be
granted and the provisions of each Offering of such Rights (which need not be
identical).
 
(ii)         To designate from time to time which Affiliates of the Company
shall be eligible to participate in the Plan.
 
(iii)        To construe and interpret the Plan and Rights granted under it, and
to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.
 
(iv)         To amend the Plan as provided in paragraph 14.
 
(v)           To terminate or suspend the Plan as provided in paragraph 16.
 
(vi)         Generally, to exercise such powers and to perform such acts as it
deems necessary or expedient to promote the best interests of the Company and
its Affiliates and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.
 
(c)         The Board may delegate administration of the Plan to a Committee of
the Board composed of two (2) or more members.  If administration is delegated
to a Committee, the Committee shall have, in connection with the administration
of the Plan, the powers theretofore possessed by the Board, including the power
to delegate to a subcommittee of two (2) or more members any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or such a
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
 
4.
Common Stock Subject to the Plan.

 
(a)         Subject to the provisions of paragraph 13 relating to adjustments
upon changes in securities, the Common Stock that may be sold pursuant to Rights
granted under the Plan shall not exceed in the aggregate two hundred thousand
(200,000) shares (the “Reserved Shares”).  As of each annual meeting of the
Company’s shareholders, beginning in 2002, and continuing through and including
the annual meeting of the Company’s shareholders in 2010, the number of Reserved
Shares will be automatically increased by the least of (i) one and one-half
percent (1.5%) of the total number of shares of Common Stock outstanding on such
date, (ii) two hundred thousand (200,000) shares or (iii) a number determined by
the Board.  If any Right granted under the Plan shall for any reason terminate
without having been exercised, the Common Stock not purchased under such Right
shall again become available for the Plan.
 
(b)         The Common Stock subject to the Plan may be unissued shares or
shares that have been bought on the open market at prevailing market prices or
otherwise.
 
 
3.

--------------------------------------------------------------------------------

 

5.
Grant of Rights; Offering.

 
(a)         The Board may from time to time grant or provide for the grant of
Rights to purchase Common Stock of the Company under the Plan to Eligible
Employees in an Offering on an Offering Date or Dates selected by the
Board.  Each Offering shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate, which shall comply with the
requirements of Section 423(b)(5) of the Code that all Employees granted Rights
to purchase Common Stock under the Plan shall have the same rights and
privileges.  The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan.  The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed twenty-seven (27)
months beginning with the Offering Date, and the substance of the provisions
contained in paragraphs 6 through 9, inclusive.
 
(b)         If a Participant has more than one Right outstanding under the Plan,
unless he or she otherwise indicates in agreements or notices delivered
hereunder:  (i) each agreement or notice delivered by that Participant will be
deemed to apply to all of his or her Rights under the Plan, and (ii) an
earlier-granted Right (or a Right with a lower exercise price, if two Rights
have identical grant dates) will be exercised to the fullest possible extent
before a later-granted Right (or a Right with a higher exercise price if two
Rights have identical grant dates) will be exercised.
 
6.
Eligibility.

 
(a)         Rights may be granted only to Employees of the Company or, as the
Board may designate as provided in subparagraph 3(b), to Employees of an
Affiliate.
 
(i)           Except as provided in subparagraph 6(b), an Employee shall not be
eligible to be granted Rights under the Plan unless, on the Offering Date, such
Employee has been in the employ of the Company or the Affiliate, as the case may
be, for such continuous period preceding such grant as the Board may require in
the Offering, but in no event shall the required period of continuous employment
be equal to or greater than two (2) years.
 
(ii)         The Board may provide in an Offering that Employees whose customary
employment is twenty (20) hours or less per week shall not be eligible to
participate.
 
(iii)        The Board may provide in an Offering that Employees whose customary
employment is for not more than five (5) months in any calendar year shall not
be eligible to participate.
 
(iv)         The Board may provide in an Offering that Employees who are highly
compensated Employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.
 
(b)         The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Right under that
Offering, which Right shall thereafter be deemed to be a part of that
Offering.  Such Right shall have the same characteristics as any Rights
originally granted under that Offering, as described herein, except that:
 
 
4.

--------------------------------------------------------------------------------

 

(i)           the date on which such Right is granted shall be the “Offering
Date” of such Right for all purposes, including determination of the exercise
price of such Right;
 
(ii)         the period of the Offering with respect to such Right shall begin
on its Offering Date and end coincident with the end of such Offering; and
 
(iii)        the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Right under that Offering.
 
(c)         No Employee shall be eligible for the grant of any Rights under the
Plan if, immediately after any such Rights are granted, such Employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate.  For purposes of
this subparagraph 6(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such Employee.
 
(d)         An Eligible Employee may be granted Rights under the Plan only if
such Rights, together with any other Rights granted under all Employee Stock
Purchase Plans of the Company and any Affiliates, as specified by Section
423(b)(8) of the Code, do not permit such Eligible Employee’s rights to purchase
common stock of the Company or any Affiliate to accrue at a rate which exceeds
twenty five thousand dollars ($25,000) of the fair market value of such common
stock (determined at the time such Rights are granted) for each calendar year in
which such Rights are outstanding at any time.
 
7.
Rights; Purchase Price.

 
(a)         On each Offering Date, each Eligible Employee, pursuant to an
Offering made under the Plan, shall be granted the Right to purchase up to the
number of Shares purchasable either:
 
(i)           with a percentage designated by the Board not exceeding fifteen
percent (15%) of such Employee’s Earnings (as defined by the Board in each
Offering) during the period which begins on the Offering Date (or such later
date as the Board determines for a particular Offering) and ends on the date
stated in the Offering, which date shall be no later than the end of the
Offering; or
 
(ii)         with a maximum dollar amount designated by the Board that, as the
Board determines for a particular Offering, (1) shall be withheld, in whole or
in part, from such Employee’s Earnings (as defined by the Board in each
Offering) during the period which begins on the Offering Date (or such later
date as the Board determines for a particular Offering) and ends on the date
stated in the Offering, which date shall be no later than the end of the
Offering and/or (2) shall be contributed, in whole or in part, by such Employee
during such period.
 
 
5.

--------------------------------------------------------------------------------

 

(b)         The Board shall establish one or more Purchase Dates during an
Offering on which Rights granted under the Plan shall be exercised and purchases
of Common Stock carried out in accordance with such Offering.
 
(c)         In connection with each Offering made under the Plan, the Board may
specify a maximum number of shares of Common Stock that may be purchased by any
Participant as well as a maximum aggregate number of shares of Common Stock that
may be purchased by all Participants pursuant to such Offering.  In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board may specify a maximum aggregate number of shares of Common Stock that may
be purchased by all Participants on any given Purchase Date under the
Offering.  If the aggregate purchase of Common Stock upon exercise of Rights
granted under the Offering would exceed any such maximum aggregate amount, the
Board shall make a pro rata allocation of the Common Stock available in as
nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.
 
(d)         The purchase price of Common Stock acquired pursuant to Rights
granted under the Plan shall be not less than the lesser of:
 
(i)           an amount equal to eighty-five percent (85%) of the fair market
value of the Common Stock on the Offering Date; or
 
(ii)          an amount equal to eighty-five percent (85%) of the fair market
value of the Common Stock on the Purchase Date.
 
8.
Participation; Withdrawal; Termination.

 
(a)         An Eligible Employee may become a Participant in the Plan pursuant
to an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides.  Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board of such Employee’s Earnings during the Offering (as
defined in each Offering).  The payroll deductions made for each Participant
shall be credited to a bookkeeping account for such Participant under the Plan
and either may be deposited with the general funds of the Company or may be
deposited in a separate account in the name of, and for the benefit of, such
Participant with a financial institution designated by the Company.  To the
extent provided in the Offering, a Participant may reduce (including to zero) or
increase such payroll deductions.  To the extent provided in the Offering, a
Participant may begin such payroll deductions after the beginning of the
Offering.  A Participant may make additional payments into his or her account
only if specifically provided for in the Offering and only if the Participant
has not already had the maximum permitted amount withheld during the Offering.
 
 
6.

--------------------------------------------------------------------------------

 

(b)         At any time during an Offering, a Participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides.  Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board in the Offering.  Upon such withdrawal
from the Offering by a Participant, the Company shall distribute to such
Participant all of his or her accumulated payroll deductions (reduced to the
extent, if any, such deductions have been used to acquire Common Stock for the
Participant) under the Offering, without interest unless otherwise specified in
the Offering, and such Participant’s interest in that Offering shall be
automatically terminated.  A Participant’s withdrawal from an Offering will have
no effect upon such Participant’s eligibility to participate in any other
Offerings under the Plan but such Participant will be required to deliver a new
participation agreement in order to participate in subsequent Offerings under
the Plan.
 
(c)         Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of any participating Employee’s employment
with the Company or a designated Affiliate for any reason (subject to any
post-employment participation period required by law) or other lack of
eligibility. The Company shall distribute to such terminated Employee all of his
or her accumulated payroll deductions (reduced to the extent, if any, such
deductions have been used to acquire Common Stock for the terminated Employee)
under the Offering, without interest unless otherwise specified in the Offering.
If the accumulated payroll deductions have been deposited with the Company’s
general funds, then the distribution shall be made from the general funds of the
Company, without interest.  If the accumulated payroll deductions have been
deposited in a separate account with a financial institution as provided in
subparagraph 8(a), then the distribution shall be made from the separate
account, without interest unless otherwise specified in the Offering.
 
(d)         Rights granted under the Plan shall not be transferable by a
Participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in paragraph 15 and, otherwise during
his or her lifetime, shall be exercisable only by the person to whom such Rights
are granted.
 
9.
Exercise.

 
(a)         On each Purchase Date specified therefor in the relevant Offering,
each Participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of Common Stock up to the maximum number of
shares permitted pursuant to the terms of the Plan and the applicable Offering,
at the purchase price specified in the Offering.  No fractional shares shall be
issued upon the exercise of Rights granted under the Plan unless specifically
provided for in the Offering.
 
(b)         Unless otherwise specifically provided in the Offering, the amount,
if any, of accumulated payroll deductions remaining in any Participant’s account
after the purchase of Common Stock that is equal to the amount required to
purchase one or more whole shares on the final Purchase Date of the Offering
shall be distributed in full to the Participant at the end of the Offering,
without interest. If the accumulated payroll deductions have been deposited with
the Company’s general funds, then the distribution shall be made from the
general funds of the Company, without interest. If the accumulated payroll
deductions have been deposited in a separate account with a financial
institution as provided in subparagraph 8(a), then the distribution shall be
made from the separate account, without interest unless otherwise specified in
the Offering.
 
 
7.

--------------------------------------------------------------------------------

 

(c)         No Rights granted under the Plan may be exercised to any extent
unless the Common Stock to be issued upon such exercise under the Plan
(including Rights granted thereunder) are covered by an effective registration
statement pursuant to the Securities Act and the Plan is in material compliance
with all applicable state, foreign and other securities and other laws
applicable to the Plan.  If on a Purchase Date in any Offering hereunder the
Plan is not so registered or in such compliance, no Rights granted under the
Plan or any Offering shall be exercised on such Purchase Date, and the Purchase
Date shall be delayed until the Plan is subject to such an effective
registration statement and such compliance, except that the Purchase Date shall
not be delayed more than twelve (12) months and the Purchase Date shall in no
event be more than twenty-seven (27) months from the Offering Date.  If, on the
Purchase Date of any Offering hereunder, as delayed to the maximum extent
permissible, the Plan is not registered and in such compliance, no Rights
granted under the Plan or any Offering shall be exercised and all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire Common Stock) shall be distributed to the
Participants, without interest unless otherwise specified in the Offering. If
the accumulated payroll deductions have been deposited with the Company’s
general funds, then the distribution shall be made from the general funds of the
Company, without interest. If the accumulated payroll deductions have been
deposited in a separate account with a financial institution as provided in
subparagraph 8(a), then the distribution shall be made from the separate
account, without interest unless otherwise specified in the Offering.
 
10.
Covenants of the Company.

 
(a)         During the terms of the Rights granted under the Plan, the Company
shall ensure that the number of shares of Common Stock required to satisfy such
Rights are available.
 
(b)         The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell Common Stock upon exercise of the
Rights granted under the Plan.  If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Rights unless
and until such authority is obtained.
 
11.
Use of Proceeds from Common Stock.

 
Proceeds from the sale of Common Stock pursuant to Rights granted under the Plan
shall constitute general funds of the Company.
 
12.
Rights as a Shareholder.

 
A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, Common Stock subject to Rights granted under
the Plan unless and until the Participant’s Common Stock acquired upon exercise
of Rights under the Plan are recorded in the books of the Company.
 
 
8.

--------------------------------------------------------------------------------

 

13.
Adjustments upon Changes in Securities.

 
(a)         If any change is made in the Common Stock subject to the Plan, or
subject to any Right, without the receipt of consideration by the Company
(through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of shares of Common Stock subject to the Plan
pursuant to subparagraph 4(a), and the outstanding Rights will be appropriately
adjusted in the class(es), number of shares of Common Stock and purchase limits
of such outstanding Rights.  The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.  (The conversion of any
convertible securities of the Company shall not be treated as a transaction that
does not involve the receipt of consideration by the Company.)
 
(b)         In the event of a Corporate Transaction (as defined below), any
surviving corporation may assume outstanding Rights or substitute similar rights
for those outstanding under the Plan.  In the event that no surviving
corporation assumes outstanding Rights or substitutes similar rights therefor,
participants’ accumulated payroll deductions shall be used to purchase Common
Stock immediately prior to the transaction described above and the participants’
Rights under the ongoing Offering shall terminate immediately following such
purchase.  For purposes of the Plan, “Corporate Transaction” means: (i) a
dissolution, liquidation or sale of all or substantially all of the securities
or assets of the Company, (ii) a merger or consolidation in which the Company is
not the surviving corporation or (iii) a reverse merger in which the Company is
the surviving corporation but the Common Stock outstanding immediately preceding
the merger is converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise.
 
14.
Amendment of the Plan.

 
(a)         The Board at any time, and from time to time, may amend the
Plan.  However, except as provided in paragraph 13 relating to adjustments upon
changes in securities and except as to amendments to benefit the administration
of the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Affiliate, no amendment shall be effective unless approved by the
shareholders of the Company to the extent stockholder approval is necessary for
the Plan to satisfy the requirements of Section 423 of the Code.
 
It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide Employees with the maximum
benefits provided or to be provided under the provisions of the Code and the
regulations promulgated thereunder relating to Employee Stock Purchase Plans
and/or to bring the Plan and/or Rights granted under it into compliance
therewith.
 
(b)         Rights and obligations under any Rights granted before amendment of
the Plan shall not be impaired by any amendment of the Plan, except with the
consent of the person to whom such Rights were granted, or except as necessary
to comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or Rights granted under the Plan comply with the
requirements of Section 423 of the Code.
 
 
9.

--------------------------------------------------------------------------------

 

15.
Designation of Beneficiary.

 
(a)         A Participant may file a written designation of a beneficiary who is
to receive any Common Stock and/or cash, if any, from the Participant’s account
under the Plan in the event of such Participant’s death subsequent to the end of
an Offering but prior to delivery to the Participant of such Common Stock and
cash.  In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death during an Offering.
 
(b)         The Participant may change such designation of beneficiary at any
time by written notice.  In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant’s death, the Company shall deliver such Common Stock
and/or cash to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its sole discretion, may deliver such Common Stock
and/or cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
 
16.
Termination or Suspension of the Plan.

 
(a)         The Plan will terminate in 2020 unless the Board in its discretion
suspends or terminates the Plan sooner.  No Rights may be granted under the Plan
while the Plan is suspended or after it is terminated.
 
(b)         Rights and obligations under any Rights granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
Rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
Rights granted under the Plan comply with the requirements of Section 423 of the
Code.
 
17.
Effective Date of Plan.

 
The Plan shall become effective as determined by the Board, but no Rights
granted under the Plan shall be exercised unless and until the Plan has been
approved by the shareholders of the Company within twelve (12) months before or
after the date the Plan is adopted by the Board, which date may be prior to the
effective date set by the Board.
 
 
10.

--------------------------------------------------------------------------------

 